                Case 2:20-cv-00280-RAJ Document 11 Filed 10/14/20 Page 1 of 3




 1                                                     HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
10          NORTHWEST ADMINISTRATORS
11          INC.,                                           CASE NO. C20-00280-RAJ

12                               Plaintiff,                 ORDER
13                  v.
14
            LAZ PARKING CALIFORNIA, LLC,
15
                                 Defendant.
16
17
                                     I.       INTRODUCTION
18
            This matter comes before the Court on Plaintiff’s motion for default judgment.
19
     Dkt. # 8. Having reviewed the record, the Court GRANTS the motion.
20
                                      II.     BACKGROUND
21
            On February 24, 2020, Plaintiff Northwest Administrators, Inc., the authorized
22
     administrative agent for and assignee of the Western Conference of Teamsters Pension
23
     Trust Fund (“Trust”), filed this action to collect contributions, liquidated damages,
24
     interest, and all attorney’s fees and costs from Defendant Laz Parking California, LLC
25
     (“Defendant”). Dkt. # 1. Plaintiff conducted an audit of Defendant’s payroll records for
26
     the period of January 1, 2015 through March 31, 2019, regarding amounts owed to the
27


     ORDER- 1
                Case 2:20-cv-00280-RAJ Document 11 Filed 10/14/20 Page 2 of 3




 1 Trust. Id. at 3. The audit found that Defendant failed to report all hours for which
 2 Defendant paid compensation to its employees who were represented by the International
 3 Brotherhood of Teamsters and failed to make full payment of Defendant’s contributions
 4 to the Trust as required for such employees. Id. Defendant’s registered agent, Becky
 5 DeGeorge, was properly served on March 6, 2020. Dkt. # 5. Defendant failed to file a
 6 response to the complaint. On April 1, 2020, Plaintiff filed a motion for default against
 7 Defendant. Dkt. # 6. On April 2, 2020, a Clerk’s Order of Default was issued. Dkt. # 7.
 8         Plaintiff has since filed a motion for default judgment. Dkt. # 8. Defendant again
 9 failed to respond.
10                                III.   LEGAL STANDARD
11         At the default judgment stage, a court presumes all well-pleaded factual allegations
12 are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915,
13 917-18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d 899, 906 (9th
14 Cir. 2002). The entry of default judgment under Rule 55(b) is “an extreme measure,” and
15 disfavored cases should be decided on their merits whenever reasonably possible. Cmty.
16 Dental Servs. v. Tani, 282 F.3d 1164, 1170 (9th Cir. 2002); also see Westchester Fire Ins.
17 Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009).
18         In addition, Federal Rule of Civil Procedure 55(b)(1) permits a court to enter
19 default judgment when a plaintiff’s claim “is for a sum certain or a sum that can be made
20 certain by computation.” Fed. R. Civ. P. 55(b)(1). In moving a court for default
21 judgment, a plaintiff must submit evidence supporting the claims for a particular sum of
22 damages. Fed. R. Civ. P. 55(b)(2)(B). In determining damages, a court can rely on
23 declarations submitted by a plaintiff. Dr. JKL Ltd. v. HPC IT Educ. Ctr., 749 F. Supp. 2d
24 1046 (N.D. Cal. 2010). Where there is evidence establishing a defendant’s liability, a
25 court has discretion, not an obligation, to enter a default judgment. Aldabe v. Aldabe, 616
26 F.2d 1089, 1092 (9th Cir. 1980); see also Alan Neuman Productions, Inc. v. Albright, 862
27 F.2d 1388, 1392 (9th Cir. 1988).


     ORDER- 2
                Case 2:20-cv-00280-RAJ Document 11 Filed 10/14/20 Page 3 of 3




 1                                     IV.    DISCUSSION
 2         Plaintiff’s evidence establishes that Defendant was delinquent in its monthly
 3 contributions to the Trust from October 2019 through December 2019. Dkt. # 9 at 7-8.
 4 Pursuant to the terms of the parties’ Agreement and Declaration of Trust, Defendant is
 5 required to pay liquidated damages equal to 20 percent of delinquently paid
 6 contributions, interest on the amount due, as well as attorney’s fees and costs. Dkt. # 9 at
 7 4. Plaintiff submits that for the audit period January 1, 2015 through March 31, 2019,
 8 Defendant owes the Trust contributions in the amount of $24,133.79; liquidated damages
 9 in the amount of $4,826.76; and interest in the amount of $2,990.52 calculated through
10 April 2020. Plaintiff must provide the Court with an updated accounting of the amount
11 of interest owed so that judgment may be entered.
12         Plaintiff has also presented evidence of attorney’s fees and costs. Dkt # 8-1 at 6.
13 In accordance with Trustees of the Const. Indus. & Laborers Health & Welfare Trust v.
14 Redland Ins. Co., 460 F.3d 1253, 1256-57 (9th Cir. 2006), the Court awards the hourly
15 fees of both Plaintiff’s counsel and counsel’s hourly-billing support staff. The Court
16 finds that Plaintiff’s evidence supports an attorney fee award of $924 and costs of $495.
17 Dkt. # 8-1 at 15.
18                                    V.     CONCLUSION
19         For the reasons above, the Court GRANTS Plaintiff’s motion. Plaintiff’s counsel
20 is ORDERED to provide the Court with an updated accounting of the amount of interest
21 owed within fourteen (14) days of this order so that judgment may be entered.
22
                    Dated this 14th day of October, 2020.
23
24
25                                                   A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge
27


     ORDER- 3
